April 17, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

             ALVIN ROY D/B/A ROYAL GRAFIX FINE ART, Appellant

NO. 14-12-00043-CV                      V.

           INSGROUP D/B/A BUSINESS INSURANCE GROUP, Appellee
                          ____________________

      Today the Court heard appellant’s agreed motion to dismiss the appeal from the
partial summary judgment signed by the court below on December 16, 2011. Having
considered the motion and found it meritorious, we order the appeal DISMISSED
without prejudice.
      We further order that all costs incurred by reason of this appeal be paid by ALVIN
ROY D/B/A ROYAL GRAFIX FINE ART.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.